Citation Nr: 0611718	
Decision Date: 04/24/06    Archive Date: 05/02/06

DOCKET NO.  98-10 090A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).  

2.  Whether new and material evidence has been submitted to 
reopen a claim of service connection for a gastrointestinal 
condition, to include diarrhea and fecal incontinence.  

3.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of right ankle surgery as a 
result of treatment by the Department of Veterans Affairs 
(VA).  


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Johnson, Counsel


INTRODUCTION

The veteran served on active duty from April 1973 to May 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  

Although the RO has addressed the veteran's claim for service 
connection for a gastrointestinal condition, to include 
diarrhea and fecal incontinence on a de novo basis, 
apparently having determined that new and material evidence 
has been presented, the Board must determine on its own 
whether new and material evidence has been submitted to 
reopen the claim.  See Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).


FINDINGS OF FACT

1.  Gastroesophageal reflux disease (GERD) was not present in 
service and the veteran's current GERD is not related to 
service.  

2.  In a December 1984 rating decision, the RO denied the 
veteran service connection for a gastrointestinal condition.  
The veteran was notified of this decision that same month.

3.  In a September 1985 rating decision, the RO determined 
that no new and material evidence had been submitted to 
reopen the claim for service connection for a 
gastrointestinal disorder.  The veteran was notified of this 
decision that same month, and he did not timely appeal the 
denial.  This decision became final. 

4.  The evidence received since the September 1985 rating 
decision is either cumulative or redundant of the evidence 
previously of record or is not so significant that it must be 
considered in order to fairly decide the merits of the claim 
seeking service connection for a gastrointestinal disorder.  

5.  The veteran's residuals of right ankle surgeries is not 
the result of an event not reasonably foreseeable, 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
the furnishing of medical treatment.  

6.  No additional disability resulted from VA surgerical 
procedures on the right ankle.  


CONCLUSIONS OF LAW

1.  GERD was not incurred in or aggravated by active military 
service.  38 C.F.R. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).  

2.  The September 1985 rating decision is final. 38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

3.  New and material evidence has not been received to reopen 
the previously denied claim seeking service connection for a 
gastrointestinal disorder, including diarrhea and fecal 
incontinence.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2001) (a) (as effective prior to August 29, 2001).  

4.  The criteria for entitlement to benefits pursuant to 38 
U.S.C. § 1151 for residuals of right ankle VA surgeries have 
not been met.  38 U.S.C.A. § 1151 (West 2002); 38 C.F.R. § 
3.358 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The claimant has been 
informed of the evidence needed to show his entitlement to 
the claims on appeal via several RO letters issued in August 
2000, March 2001 and March 2003; the multiple rating 
decisions; the multiple statements of the case (SOCs); and 
multiple supplemental statements of the case (SSOCs).  In 
addition, the RO letters; the August 2004 SOC; and the June 
2002, the April 2004 and the November 2004 SSOCs, provided 
the claimant with specific information relevant to the VCAA.  
Thus, no further notices are required.  See Quartuccio, 
supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  Thus, the Board finds that no additional evidence, 
which may aid the claims on appeal or might be pertinent to 
the bases of the claims, has been submitted, identified or 
remains outstanding, and the duty to assist requirement has 
been satisfied.  See Quartuccio, supra.

Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of the claims and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claims.  By the RO letters issued in August 2000, March 2001 
and March 2003; the rating decisions; and above listed SOC 
and SSOCs, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
appellant's claims discussed herein would not be prejudicial 
error to the appellant.  See VAOPGCPREC 7-2004.

The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, some of the VCAA notices were provided 
prior to the AOJ decisions, and some others after the AOJ 
decisions.  However, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  Although the notices were provided to the 
appellant prior to and after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notices provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of the claims and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claims.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Lastly, during the pendency of this appeal, on March 3, 2006, 
the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, given that the claims are being denied as 
further discussed below, no disability ratings or effective 
dates will be assigned.  Thus, there is no possible prejudice 
to the claimant due to any notice deficiencies related to 
these down-stream issues.  See Bernard v. Brown, 4 Vet. App. 
384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error). 

II.  Service Connection

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active duty.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2005).  

Service connection can be granted for any disease initially 
diagnosed after discharge from service when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

The veteran contends that service connection is warranted for 
GERD because it began in service.  

In this regard, it is noted that the entrance and discharge 
examinations are negative for any gastrointestinal complaints 
or for a diagnosis of GERD.  The service medical records 
include notations showing that the veteran was seen in 
October 1973 complaining of stomach pain of six months 
duration with diarrhea.  On physical examination, epigastric 
tenderness was noted.  The diagnostic impression was viral 
syndrome.  Subsequently, a May 1974 Report of Medical History 
shows that the veteran complained of diarrhea, and the 
examiner noted that the veteran had nervous trouble 
manifested by depression and difficulty sleeping which the 
veteran attributed to "personal" problems.  No treatment 
was sought.  

The Board notes that, although the service medical records 
show that the veteran complained of diarrhea during his 
service, the service records do not reflect that he was 
actually diagnosed with GERD during active service or that he 
was treated for/complained of reflux. 

The post-service medical evidence is negative for any 
symptoms or treatment related to GERD until the mid/late 
1990s, which is about 20 years following the veteran's 
discharge from service.  Specifically, the Board notes that a 
December 1997 VA examination report shows the veteran 
complained of episodes of heartburn which were controlled by 
antacids.  The veteran was diagnosed with status post 
gastritis.  And, a VA radiology report of the veteran's upper 
gastrointestinal testing conducted in September 1999 reflects 
severe gastroesophageal reflux.  Subsequent post-service VA 
medical records show a past medical history of GERD.  
However, none of the post-service medical evidence contains 
any indication that the currently diagnosed GERD is related 
to any in-service symptomatology or diagnoses, or that it is 
otherwise related to his active service.  

In essence, the evidence of a nexus between the veteran's 
current GERD disability and his military service is limited 
to the veteran's own statements.  The veteran's statements, 
regrettably, do not constitute competent evidence of the 
alleged nexus since laypersons, such as the veteran, are not 
qualified to render an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

For the foregoing reasons, the Board finds that a grant of 
service connection for the claimed GERD is not warranted in 
this case.  The law is clear that when the evidence is in 
relative equipoise as to the merits of an issue, the benefit 
of the doubt in resolving the issue is to be given to the 
appellant.  38 U.S.C.A. § 5107(b).  However, such is not the 
case here.  The veteran's claim must be denied.

III.  New and Material Evidence

The Board observes that the VCAA appears to have left intact 
the requirement that a claimant must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 (West 2002).  It is 
specifically noted that nothing in the VCAA shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented or secured, as described in  38 U.S.C.A. § 5108. 38 
U.S.C.A. § 5103A(f) (West 2002).

The requirement of submitting new and material evidence to 
reopen a claim is a material legal issue that the Board is 
required to address on appeal.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996); see also Jackson v. Principi, 
265 F.3d 1366 (Fed. Cir. 2001).  In this case, in a December 
1984 rating decision, the RO denied the veteran service 
connection for a gastrointestinal condition.  The veteran was 
notified of this decision that same month.  Subsequently, in 
a September 1985 rating decision, the RO determined that no 
new and material evidence had been submitted to reopen the 
claim for service connection for a gastrointestinal disorder.  
The veteran was notified of this decision that same month, 
and he did not timely appeal the denial.  This decision 
became final. 

A claim based on the same factual basis may not be 
considered.  See 38 C.F.R. § 20.1103 (2004).  The exception 
to this rule is 38 U.S.C.A. § 5108 (West 2002), which states, 
in part, that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  See Thompson v. Derwinski, 1 Vet. 
App. 251, 253 (1991).

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material." See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998); Manio v. Derwinski, 1 Vet. App. 140 
(1990).

Under 38 C.F.R. § 3.156(a) (effective prior to August 29, 
2001), "new and material evidence" means evidence not 
previously submitted to agency decisionmakers which bears 
"directly and substantially" upon the specific matter under 
consideration.  Such evidence must be neither cumulative nor 
redundant, and, by itself or in connection with evidence 
previously assembled, such evidence must be "so significant 
that it must be considered in order to fairly decide the 
merits of the claim." See Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).

The amended regulation, which is effective for claims filed 
on or after August 29, 2001 separately defines "new" as not 
previously submitted and "material" as relating to an 
unestablished fact necessary to substantiate the claim.  If 
the evidence is new and material, the question becomes 
whether the evidence raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  In this 
case, the Board notes that the provisions of 38 C.F.R. § 
3.156(a), the version prior to the regulatory change, are 
applicable in the appellant's case as the claim was filed (in 
June 2000) prior to August 29, 2001.

The Board notes that the December 1984 rating decision denied 
the claim of service connection for a gastrointestinal 
disorder on the basis that the veteran had a single episode 
of diarrhea during service which was considered acute and 
transitory with no chronicity shown.  In this respect, a 
November 1984 VA examination report noted that the veteran 
complained of intermittent loose stools which were likely 
related to heavy alcohol intake.  Thereafter, the veteran 
attempted to reopen the claim for service connection for a 
gastrointestinal condition, including diarrhea.  And, in a 
September 1985 rating decision, it was determined that new 
and material evidence had not been submitted to reopen the 
previously denied claim.  There was notice and no timely 
appeal was filed, thus, the decision became final.

The evidence added to the record since the last final 
decision in September 1985 includes the veteran's own 
statements asserting that a current gastrointestinal 
disorder, including diarrhea and fecal incontinence began 
during service.  This is not competent evidence of a nexus 
between the claimed disability and the veteran's active 
service since laypersons, such as the veteran, are not 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Therefore, the veteran's 
statements are not so significant by themselves or in the 
context of the evidence previously of record that they must 
be considered to fairly decide the merits of the claim.  

The additional evidence received after the September 1985 
rating decision also includes VA medical records which 
essentially reflect that the veteran medical history included 
chronic diarrhea.  A March 2000 medical record notes that the 
veteran complained of fecal incontinence.  It was noted that 
a flexible sigmoidoscopy conducted in February 2000 was 
negative for microscopic colitis.  A decrease in rectal 
sensation was shown on an anal manometry which was consistent 
with neurological disease.  

No other medical evidence has been submitted which 
demonstrates that the veteran has a current gastrointestinal 
disorder, including diarrhea and fecal incontinence which 
began during service.  

Thus, the Board must conclude that although the evidence 
submitted may constitute new evidence, this evidence is not 
material to the case.  None of the medical evidence added to 
the record is so significant, alone or in combination with 
the old evidence, that it must be considered in order to 
fairly decide the merits of the claim.  Simply put, the 
evidence continues to lack a nexus between the claimed 
disorder and active service.  Accordingly, reopening of the 
claim is not in order.  

IV.  38 U.S.C.A. § 1151

VA provides compensation under the provisions of 38 U.S.C.A. 
§ 1151 if VA hospitalization or medical or surgical treatment 
results in additional disability or death that is not the 
result of the veteran's own willful misconduct or failure to 
follow instructions.  This compensation is awarded in the 
same manner as if the additional disability or death were 
service connected.  See 38 C.F.R. §§ 3.358(a), 3.800(a) 
(2005).  

Earlier interpretations of the statute required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits. 38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the U.S. Court 
of Appeals for Veterans Claims in the case of Gardner v. 
Derwinski, 1 Vet. App. 584 (1991), aff'd sub nom.  Gardner v. 
Brown, 5 F.3d 1456 (Fed. Cir. 1993), aff'd, Brown v. Gardner, 
513 U.S. 115 (1994).  

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).  

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997. Pub. L. No. 104-204, § 22(a), 110 Stat. 2926 (Sept. 26, 
1996); VAOPGCPREC 40-97 (Dec. 31, 1997).  

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored. 63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board notes 
that new regulations pertaining to disabilities resulting 
from VA negligence, which implement the post-Gardner changes 
to 38 U.S.C.A. § 1151, went into effect on September 2, 2004.  
See 69 Fed. Reg. 46,426 (Aug. 3, 2004).  

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2005), 69 Fed. Reg. 46,433-35. 

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.  

A February 1998 VA radiology report notes that the veteran 
had a history of right ankle pain.  The report notes that a 
small cystic lesion was seen on the medial talar dome.  The 
examiner indicated that osteochondritis desiccans could not 
be excluded as a clinical finding.  

A July 1998 VA medical record reflects that the veteran 
complained of right ankle pain since 1984.  It was noted that 
an MRI report showed a 3-4 mm lesion along the talar dome 
with no loose bodies identified.  The diagnostic assessment 
was likely osteochondritis desiccans.  It was recommended 
that the veteran undergo an ankle arthroscopy.  

A September 1998 VA operative report notes that the veteran 
underwent a right ankle arthroscopy and abrasion 
chondroplasty of the medial talar dome.  The preoperative 
diagnosis was right ankle talar osteochondritis.  The veteran 
tolerated the procedure well and no complications were noted.  

A February 1999 VA medical report notes that the veteran 
remained symptomatic with persistent pain in the right ankle 
following the arthroscopy and debridement of the 
osteochondritis desiccans lesion on the medial aspect of the 
right talus.  The veteran underwent elective medial malleolar 
osteotomy with osteochondritis lesion debridement.  It was 
noted that the veteran had a history of being noncompliant in 
the past.  It was strictly enforced, prior to surgery, that 
surgery for the lesion would require a prolonged period of 
non weight bearing for the lesion to heal and would require 
strict patient compliance.  The veteran agreed.  The risks 
were explained in detail to the veteran and he elected to 
proceed with the procedure.  The report noted that following 
the procedure the veteran was in stable condition with no 
problems or complications.  

A March 1999 VA X-ray study shows an osteochondritis 
dissecans defect of the medial talus which was unchanged.  
The ankle mortise was normal.  Two metallic screws transfixed 
the medial malleolus.  

An August 1999 VA radiology record reflects a non-union of a 
fracture involving the medial malleolus which was immobilized 
with two orthopedic screws and osteochondritis desiccans 
involving the superior and medial aspect of the talus.  

A July 2000 surgical record notes that the veteran was seen 
with a preoperative diagnosis of painful right ankle 
hardware.  He underwent a right ankle hardware removal.  
After removal of the hardware, it was noted that the medial 
malleolus was united and the ankle was stable.  

A February 2001 VA operative report notes that the veteran 
presented with medial ankle pain and antereolateral ankle 
pain, believed to be scar tissue.  The risks, benefits and 
alternatives of the procedure were explained to the veteran 
and he understood and accepted them.  A large amount of 
antereolateral scar tissue as well as medial gutter scar 
tissue was observed and was well debrided.  The veteran 
tolerated the procedure well.  

On VA examination May 2003, the diagnosis was degenerative 
joint disease of the right ankle, secondary to 
osteochondritis dissecans of the talus.  The examiner opined 
that it was at least as likely as not that none of the 
veteran's surgeries resulted in any additional impairment of 
his right ankle.  In fact, it was noted that it was at least 
as likely as not that the veteran obtained some benefit from 
the surgical procedures.  The examiner stated that if the 
veteran had not had any surgical intervention, his range of 
motion would be significantly less than it was currently.  
The examiner stated that there was no evidence of medical 
carelessness, negligence, or lack of proper skill in the 
treatment of the veteran.  It was noted that the veteran 
complained of severe ankle pain and took multiple 
prescription pain medications to address his symptoms.  The 
examiner felt that it was at least as likely as not that the 
veteran was suffering from a chronic pain sydrome rather than 
from osteoarthritis of his ankle.  Although the veteran 
claimed that he could barely walk, the examiner indicated 
that he had broken two ankle braces.  It was noted that if 
his ambulation was limited, it was difficult to fathom how 
the ankle braces became broken.  The examiner stated that the 
veteran's claim that treatment was rendered to the wrong side 
of his ankle was without merit.  It was noted that records 
indicated that treatment was directed to the medial talar 
dome in all instances.  The examiner related that the 
veteran's contention that the first surgery was not necessary 
and should not have been performed was also without merit.  
The examiner noted that there was radiologic evidence of 
involvement of the medial talar dome prior to the initial 
surgery.  

The veteran contends that he is entitled to compensation 
under the provisions of 38 U.S.C. § 1151 for residuals of 
right ankle surgeries performed by the VA.  In particular, he 
asserts that the initial surgery was performed on the 
incorrect side of his ankle and thus, further surgery was 
required.  He contends that he now had significant limitation 
of motion of the right ankle, with weakness and instability.  

The only medical opinion of record concerning whether 
complications, residuals or further disability resulted from 
the surgeries performed on the right ankle is the May 2003 VA 
medical opinion.  The VA opinion, which involved a 
comprehensive review of the claims file and thorough 
examination of the veteran and his medical history, noted 
that it was at least as likely as not that none of the 
veteran's surgeries resulted in any additional impairment of 
his right ankle.  In fact, it was opined that the veteran 
derived some benefit from the surgical procedures.  Moreover, 
the examiner stated that there was no evidence of medical 
carelessness, negligence or lack of proper skill in the 
treatment of the veteran for his right ankle disorder.   

The Board notes that the veteran, while entirely competent to 
report his symptoms both current and past, has presented no 
medical evidence showing that he suffered additional right 
ankle disability as a result of the VA surgical procedures.  
The May 2003 medical opinion is of significant probative 
weight as it was rendered by a VA physician who reviewed the 
veteran's claims folders and facts pertinent to his claim.  
In the absence of evidence indicating that the veteran has 
the medical knowledge or training requisite for the rendering 
of medical opinions, the Board must find that his contentions 
with regard to the etiology of any residuals of the right 
ankle surgeries to be of no probative value.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); see also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

The evidence does not support the veteran's contentions, and 
thus, compensation under the provisions of 38 U.S.C.A. § 1151 
is not warranted.


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease is denied.  

New and material evidence has not been submitted to reopen a 
claim of service connection for a gastrointestinal condition, 
to include diarrhea and fecal incontinence.  

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for residuals of right ankle surgery as a 
result of treatment by the Department of Veterans Affairs is 
denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


